                                                                   Case 2:19-bk-24804-VZ             Doc 855 Filed 07/22/20 Entered 07/22/20 08:00:17                            Desc
                                                                                                      Main Document     Page 1 of 4


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7   Attorneys for Reorganized Debtor

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                             LOS ANGELES DIVISION

                                                                  11   In re:                                                       Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   YUETING JIA,1                                                Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                       Debtor.                  DECLARATION OF YUETING JIA IN
                                           ATTORNEYS AT LAW




                                                                                                                                    SUPPORT OF FINAL APPLICATIONS FOR
                                                                  14                                                                APPROVAL OF COMPENSATION AND
                                                                                                                                    REIMBURSEMENT OF EXPENSES FOR
                                                                  15                                                                ESTATE PROFESSIONALS IN
                                                                                                                                    ACCORDANCE WITH LOCAL
                                                                  16                                                                BANKRUPTCY RULE 2016-1(a)(1)(J)

                                                                  17

                                                                  18                                                                Hearing:
                                                                                                                                    Date: August 6, 2020
                                                                  19                                                                Time: 11:00 a.m.
                                                                                                                                    Place: Courtroom 1368
                                                                  20                                                                        Roybal Federal Building
                                                                                                                                            255 E. Temple Street
                                                                  21                                                                        Los Angeles, California 90012

                                                                  22                                                                Judge: Hon. Vincent P. Zurzolo

                                                                  23
                                                                                I, Yueting Jia, declare as follows:
                                                                  24
                                                                                1.       I am the reorganized debtor herein (the “Reorganized Debtor”).
                                                                  25
                                                                                2.       Except as otherwise stated, all facts contained within this Declaration are based upon
                                                                  26
                                                                       personal knowledge (albeit my own or that gathered from others at my direction), my review of
                                                                  27
                                                                       1
                                                                  28    The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                       Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:330894.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 855 Filed 07/22/20 Entered 07/22/20 08:00:17             Desc
                                                                                                     Main Document     Page 2 of 4


                                                                   1   relevant documents, or my opinion. If called upon to testify, I would testify to the facts set forth in

                                                                   2   this Declaration. This Declaration is filed in accordance with Local Bankruptcy Rule 2016-

                                                                   3   1(a)(1)(J).

                                                                   4           3.       I have reviewed the (1) second and final fee application of Pachulski Stang Ziehl &

                                                                   5   Jones LLP including the bills that are attached as exhibits thereto filed by Pachulski Stang Ziehl &

                                                                   6   Jones, LLP, bankruptcy counsel for the Reorganized Debtor; (2) second and final fee application of

                                                                   7   O’Melveny & Myers LLP including the bills that are attached as exhibits thereto filed by O’Melveny

                                                                   8   & Myers LLP, special corporate, litigation, and international counsel to the Reorganized Debtor; (3)

                                                                   9   second and final fee application of PQBDN LLC including the bills that are attached as exhibits

                                                                  10   thereto filed by PQBDN LLC, financial advisor to the Reorganized Debtor; (4) second and final fee

                                                                  11   application of Epiq Corporate Restructuring LLC including the bills that are attached as exhibits
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   thereto filed by Epiq Corporate Restructuring LLC, administrative advisor to the Reorganized
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Debtor; (5) first and final fee application of Maples and Calder including the bills that are attached
                                           ATTORNEYS AT LAW




                                                                  14   as exhibits thereto filed by Maples and Calder, special BVI counsel to the Reorganized Debtor; (6)

                                                                  15   first and final fee application of Robert Moon including the bills that are attached as exhibits thereto

                                                                  16   filed by Robert Moon, foreign representative to the Reorganized Debtor in the BVI and Cayman

                                                                  17   Islands; and (7) first and final fee application of Latham & Watkins LLP including the bills that are

                                                                  18   attached as exhibits thereto filed by Latham & Watkins LLP, special corporate and international

                                                                  19   counsel to the Reorganized Debtor (collectively, the “Applications”). I have no objection to to the

                                                                  20   Court’s approval of each of the Applications.

                                                                  21           I declare under penalty of perjury under the laws of the State of California and the United

                                                                  22   States of America that the foregoing is true and correct.

                                                                  23           Executed this 21st
                                                                                             ___ day of July, 2020 at Rancho Palos Verdes, California.

                                                                  24
                                                                                                                     _______________________________
                                                                  25                                                 Yueting Jia
                                                                  26

                                                                  27

                                                                  28

                                                                                                                    2
                                                                       DOCS_LA:330894.1 46353/002
            Case 2:19-bk-24804-VZ                 Doc 855 Filed 07/22/20 Entered 07/22/20 08:00:17                                       Desc
                                                   Main Document     Page 3 of 4

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify): DECLARATION OF YUETING JIA IN SUPPORT OF
  FINAL APPLICATIONS FOR APPROVAL OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
  ESTATE PROFESSIONALS IN ACCORDANCE WITH LOCAL BANKRUPTCY RULE 2016-1(a)(1)(J) will be served or
  was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
  below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 July 22, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) July 22, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) July 22, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 July 22, 2020                Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 855 Filed 07/22/20 Entered 07/22/20 08:00:17                                       Desc
                                              Main Document     Page 4 of 4


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com;ccripe@polsinelli.com;ladocketing@polsinelli.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Maria Cho MCho@RobinsKaplan.com
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Jared T. Green , spappa@svglaw.com
        Robbin L. Itkin robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
        Mette H Kurth mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
        Dare Law dare.law@usdoj.gov
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        Helena Tseregounis helena.tseregounis@lw.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Ryan A Witthans rwitthans@fhlawllp.com
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:327335.1 46353/002
